Citation Nr: 0741051
Decision Date: 12/07/07	Archive Date: 01/03/08

DOCKET NO.  05-23 453	)	DATE DEC 07 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the veterans claim for entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO denied service connection for pes planus in a September 2004 decision due to lack of new and material evidence.  The veterans bilateral hearing loss claim was granted, with a 20 percent rating, in an RO decision in August 2005.  


FINDINGS OF FACT

1.  The veterans right ear hearing loss is manifested by an average pure tone threshold of 67.50 decibels with speech discrimination of 76 percent.  His left ear hearing loss is manifested by an average pure tone threshold of 66.25 decibels with speech discrimination of 60 percent.    

2.  The veterans claim of entitlement to service connection for pes planus was denied by an October 2003 Board decision. 

3.  The evidence received since the October 2003 decision does not raise a reasonable possibility of substantiating the veterans claim for service connection for pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent disabling for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2007). 

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  (codified in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  Specifically, proper VCAA notice must inform the claimant of any information that is not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to claims to reopen finally disallowed claims, the VCAA requires VA to 1) notify the veteran of the evidence and information that is necessary to reopen the claim and 2) notify the veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

The veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir, 2004).  A letter dated in February 2002 informed the veteran of all four elements required by the Pelegrini II Court as stated above.  Additionally, the RO included a letter informing the veteran how disability ratings and effective dates are determined, as required by Dingess/Hartman, with the July 2006 statement of the case.

In regard to the veterans claim to reopen, a July 2004 letter notified him of the need for submission of new and material evidence to reopen his claim for entitlement to service connection for fallen arches, informed him of the basis for the last final denial of his claim, and informed him that the evidence submitted must relate to this fact.  The veteran was also told that new and material evidence must raise a possibility of substantiating his claim and cannot simply be repetitive or cumulative of evidence used to previously decide his claim.   The requirements of the holding in Kent have therefore been satisfied. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although notice regarding disability ratings and effective dates was not provided to the veteran prior to the first adjudication of the claim, the veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  Further, the veterans claims were readjudicated by an October 2006 supplemental statement of the case following completion of the notice requirements.  
  
Regarding the duty to assist, the RO has obtained the veterans service medical records, as well as his private medical records from Ronald H. Kirkland, M.D. and Eric W. Muir, M.D., and his VA treatment records.  The RO has also provided the veteran with a VA audiological examination.     

Although the veteran was not provided with a VA examination for pes planus, in claims to reopen previously denied claims, the duty to assist does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)((i).  Here, no examination is required to satisfy the duty to assist because new and material evidence has not been submitted.

The duties to notify and assist have therefore been satisfied and there is no reasonable possibility that any further assistance to the veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VAs duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the lower rating will be assigned.  Id.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2007).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VAs rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI;  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The veteran was initially granted service connection for bilateral hearing loss in an August 2005 rating decision and was assigned a rating of 20 percent, effective on December 31, 2003, the date his claim was received.  

The veteran underwent a VA audiologic examination in August 2005, the results of which are as follows, with puretone thresholds recorded in decibels:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	20	40	70	80	80	   
LEFT	20	35	75	80	75	 

The average pure tone threshold in the veteran's right ear was 67.5 decibels. The average pure tone threshold in the veteran's left ear was 66.25 decibels.  On the Maryland CNC test, the veteran received a score of 76 percent for the right ear and 60 percent for the left ear for word recognition.  Based on these results, the examiner diagnosed the veteran with severe to profound hearing loss bilaterally.  

These results equate to an assignment of level IV for the veterans right ear and level VII for his left ear, which merits a 20 percent rating using Table VI.  Table VIA is not available to the veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz, even though his puretone threshold is 70 decibles or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  

Although the veteran contends that he has had hearing loss for forty years and is therefore entitled to a rating in excess of 20 percent, the disability rating schedule is applied mechanically based on the results of the audiometric testing.  Because the evidence fails to establish a rating in excess of 20 percent, the veterans claim for an increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


III.  New and Material

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during military service.  38 U.S.C.A. § 1110 (West 2002).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  The term "noted" means those conditions recorded in examination reports upon entry.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service. 38 C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence is required to rebut this presumption. 38 C.F.R. § 3.306(b) (2007).  However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded.  Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.")

The veterans claim of entitlement to service connection for pes planus (flat foot) was denied by the Board in an October 2003 decision, which was not appealed and is now final.  38 C.F.R. § 20.1100 (2007).  The veteran sought to reopen his claim in June 2004.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the October 2003 Board decision, the evidence of record included service medical records dated from May 1960 to March 1964, including the veterans entrance examination reporting pes planus, second degree as a pre-existing condition, consistent reports by the veteran of having normal feet, and a separation examination reporting that he was physically qualified for discharge.  As of October 2003, the evidence of record also included outpatient treatment records from The Jackson Clinic North Family Practice, and specifically Dr. Muir, dated from November 1992 to December 2001, none of which indicated that the veteran complained of or received treatment for pes planus.    

Since October 2003, new evidence has been associated with the claims file.  The veteran has submitted additional outpatient medical records from the Jackson Clinic dating from December 2005 to June 2006, which indicated that he complained of left foot pain in December 2005 and bilateral foot pain in June 2006.
Additionally, two letters from Dr. Muir have been submitted.  In a July 2006 letter, Dr. Muir reported that he saw the veteran in December 2005, at which time the veteran was having some heel pain.  Dr. Muir reported that he gave the veteran inserts for his shoes to provide arch support and that the inserts seemed to help with the veterans flat feet.  In an August 2006 letter, Dr. Muir stated that the veteran has had problems with his feet due to pes planus and that it is possible that [the veterans] foot problems and related pain could very well have been related to his physical activity while in the armed services.  

The veterans claim was previously denied because the evidence did not show that his pre-existing condition of pes planus was aggravated or worsened by service.  The evidence submitted since 2003 is new in that it had not previously been submitted.  It is not material, however, as it fails to raise a reasonable possibility of substantiating the veterans claim for service connection.  Where a physician is unable to provide a definite causal connection between the veterans condition and service, the opinion on that issue constitutes what may be characterized as non-evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993).  Accordingly, Dr. Muirs statement that the veterans foot problems are possibly related, or could have been related, to service is not competent evidence to show that the veterans pes planus is related to his service.  Evidence of a mere possibility is too equivocal to raise a reasonable possibility of substantiating the veterans claim.  

The veteran's contentions that his pes planus is somehow related to his active service are not new.  His statements are essentially a repetition of his previous assertions that were before the Board in 2003, and are basically cumulative and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing corroborative evidence from cumulative evidence).  Moreover, the lay statements concerning the onset of any such condition are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additional records were also received showing treatment for hearing loss and other disabilities.  Medical records that do not mention pes planus, even if new, are not material.  The fact that the veteran is presently or was impaired due to other medical problems is not a matter in dispute.

Therefore, new and material has not been submitted and the veterans claim is not reopened.   8 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.

New and material evidence not having been presented, the veterans application to reopen his claim for entitlement to service connection for pes planus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

